

Exhibit 10.6


PROGENICS PHARMACEUTICALS, INC.
INDEMNIFICATION AGREEMENT


This Indemnification Agreement ("Agreement") is made and entered into as of this
1st day of January, 2007, by and between Progenics Pharmaceuticals, Inc., a
Delaware corporation (the "Corporation"), and ______________ (the "Indemnitee").
 
WHEREAS, the Corporation recognizes that competent and experienced persons are
increasingly reluctant to serve as directors or officers of publicly-held
corporations, unless they are protected by comprehensive liability insurance or
indemnification, or both, due to increased exposure to litigation costs and
risks arising out of their service to and activities on behalf of such
corporation;
 
WHEREAS, the Corporation, after reasonable investigation, has determined that
the liability insurance coverage presently available to the Corporation may be
inadequate in certain circumstances to cover all possible exposure for which the
Indemnitee should be protected;
 
WHEREAS, the Board of Directors of the Corporation (the "Board") has determined
that the inability to attract and retain such persons is detrimental to the best
interests of the Corporation and its stockholders. The Corporation believes that
these interests would be best served by a combination of such insurance and the
indemnification by the Corporation of the directors and officers of the
Corporation;
 
WHEREAS, the Corporation’s By-laws require the Corporation to indemnify its
directors and officers to the fullest extent permitted by the Delaware General
Corporation Law (the “DGCL”), under which the Corporation is organized. The
By-laws further expressly provide that the indemnification provisions set forth
therein are not exclusive and that contracts with regard to indemnification may
be entered into between the Corporation and its directors and officers;
 
WHEREAS, Section 145 of the DGCL (“Section 145”) allows the Corporation to
indemnify its officers, directors, employees and agents by agreement and to
indemnify persons who serve, at the request of the Corporation, as directors,
officers, employees, agents or fiduciaries of other corporations or enterprises,
and expressly provides that the indemnification provided by Section 145 is not
exclusive;
 
WHEREAS, the Board has determined that it is reasonable and prudent for the
Corporation to obligate itself contractually to indemnify such persons as set
forth herein and that such contractual indemnification promotes the best
interests of the Corporation and its stockholders;
 
WHEREAS, the Corporation desires and has requested Indemnitee to serve or
continue to serve as a director or officer (or both) of the Corporation, and has
requested or may in the future request Indemnitee to serve as a director,
officer, employee, agent or fiduciary of another corporation or other
enterprise, in any event free from undue concern that he will not be adequately
indemnified against unwarranted claims for damages arising out of or related to
such services to the Corporation;
 
WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Corporation on the condition that he
be indemnified according to the terms of this Agreement; and
 
WHEREAS, this Agreement is a supplement to and in furtherance of Article XII of
the By-laws of the Corporation, any rights granted under the Certificate of
Incorporation of the Corporation and any resolutions adopted pursuant thereto
and shall neither be deemed to be a substitute therefor nor to diminish or
abrogate any rights of Indemnitee thereunder.
 

 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:
 
Section 1.   Definitions. For purposes of this Agreement:
 
(a)  "Corporate Status" means the status of a person attained by virtue of being
a director, officer, employee, agent or fiduciary of the Corporation or of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise which such person is or was serving at the request of the
Corporation.
 
(b)  "Disinterested Director" means a director of the Corporation who is not at
the time a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.
 
(c)  "Expenses" means all reasonable attorneys' fees and related disbursements,
appeal bonds, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, retainers, other out-of pocket costs
and reasonable compensation for time spent by Indemnitee for which Indemnitee is
not otherwise compensated by the Corporation or any third party and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defending, investigating, or
being or preparing to be a witness in a Proceeding.
 
(d)  "Independent Legal Counsel" means a law firm or a member of a law firm that
is experienced in matters of corporation law and who has not represented the
Corporation or related organization, or a director, officer, member of a
committee of the board or employee, whose indemnification is in issue.
Notwithstanding the foregoing, the term “Independent Legal Counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s right to
indemnification under this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
(e)  "Proceeding" means the investigation, preparation, prosecution, defense,
settlement, arbitration and appeal of, and the giving of testimony in, any
threatened, pending or completed claim, action, suit or proceeding, whether
civil, criminal, administrative or investigative.
 
Section 2.   Services by Indemnitee. Indemnitee agrees to serve, or continue to
serve, as a director or officer (or both) of the Corporation, and, at the
Corporation’s request, to serve, or continue to serve, as a director, officer,
employee, agent or fiduciary of other corporations and enterprises. Indemnitee
may at any time and for any reason resign from any such position (subject to any
other contractual obligation or any obligation imposed by operation of law).
 
Section 3.   General Indemnification. The Corporation hereby agrees to indemnify
and hold harmless (including, without limitation, by advancement of Expenses)
Indemnitee to the fullest extent permitted by, and in the manner permissible
under applicable law as it presently exists or may hereafter be amended. In
addition to (but not in duplication of) the foregoing right to indemnification,
the general right to indemnification set forth in Article XII of the
Corporation’s By-laws and any other rights of indemnification to which
Indemnitee is entitled under applicable law or otherwise, the Corporation hereby
agrees to provide Indemnitee the specific rights to indemnification set forth in
Section 4 through Section 10 of this Agreement.
 
Section 4.   Indemnification for a Proceeding, etc.
 
(a)  Proceedings Other Than Proceedings by or in the Right of the Corporation.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 4(a) if, by reason of his Corporate Status, he is, or is threatened to
be made, a party to or participant in any threatened, pending or completed
Proceeding, other than a Proceeding by or in the right of the Corporation.
Pursuant to this Section 4(a), Indemnitee shall be indemnified against Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by him or on his behalf in connection with any such
Proceeding or any claim, issue or matter therein, if he acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Corporation, and, with respect to any criminal Proceeding, had no
reasonable cause to believe his conduct was unlawful. For purposes of this
Agreement, “fines” shall include, without limitation, excise taxes assessed
against Indemnitee with respect to an employee benefit plan.
 
(b)  Proceedings by or in the Right of the Corporation. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 4(b) if, by
reason of his Corporate Status, he is, or is threatened to be made, a party to
or participant in any threatened, pending or completed Proceeding brought by or
in the right of the Corporation to procure a judgment in its favor. Pursuant to
this Section 4(b), Indemnitee shall be indemnified against Expenses actually and
reasonably incurred by him or on his behalf in connection with any such
Proceeding if he acted in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Corporation. Notwithstanding
the foregoing, if applicable law so provides, no indemnification against such
Expenses shall be made in respect of any claim, issue or matter in any such
Proceeding as to which Indemnitee shall have been finally adjudged to be liable
to the Corporation unless and to the extent that the Court of Chancery of the
State of Delaware, or the court in which such Proceeding shall have been brought
or is pending, shall determine that such indemnification may nevertheless be
made by the Corporation.
 
 
3

--------------------------------------------------------------------------------

 
(c)  Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a party to and is successful,
on the merits or otherwise, in any Proceeding, he shall be indemnified to the
maximum extent permitted by law against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith. For purposes of this
Agreement and without limiting the foregoing, if any action, suit or proceeding
is disposed of, on the merits or otherwise (including a disposition without
prejudice), without (i) the disposition being adverse to Indemnitee, (ii) an
adjudication that Indemnitee was liable to the Corporation, (iii) a plea of
guilty or nolo contendere by Indemnitee, (iv) an adjudication that Indemnitee
did not act in good faith and in a manner Indemnitee reasonably believed to be
in or not opposed to the best interests of the Corporation, and (v) with respect
to any criminal proceeding, an adjudication that Indemnitee had reasonable cause
to believe Indemnitee’s conduct was unlawful, Indemnitee shall be considered for
the purposes hereof to have been wholly successful with respect thereto.
 
If Indemnitee is not wholly successful in such Proceeding, but is successful, on
the merits or otherwise, as to one or more, but less than all claims, issues or
matters in such Proceeding, the Corporation shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by him or on his behalf in
connection with each successfully resolved claim, issue or matter.
 
(d)  Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for in Sections 4(a) through 4(c), the
Corporation shall and hereby does indemnify and hold harmless Indemnitee against
all Expenses, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by him or on his behalf if, by reason of his
Corporate Status he is, or is threatened to be made, a party to or participant
in any Proceeding (including, without limitation, a Proceeding by or in the
right of the Corporation). The only limitation that shall exist upon the
Corporation’s obligations pursuant to this Agreement shall be that the
Corporation shall not be obligated to make any payment to Indemnitee that is
finally determined (under the procedures, and subject to the presumptions, set
forth in Sections 6, 7 and 8 hereof) to be unlawful under Delaware law.
 
(e)   Contribution in the Event of Joint Liability.
 
(i)  Whether or not the indemnification provided in Sections 4(a) through 4(d)
hereof is available, in respect of any threatened, pending or completed action,
suit or proceeding in which the Corporation is jointly liable with Indemnitee
(or would be if joined in such action, suit or proceeding), the Corporation
shall pay, in the first instance, the entire amount of any judgment or
settlement of such action, suit or Proceeding without requiring Indemnitee to
contribute to such payment, and the Corporation hereby waives and relinquishes
any right of contribution it may have against Indemnitee. The Corporation shall
not enter into any settlement of any action, suit or proceeding in which the
Corporation is jointly liable with Indemnitee (or would be if joined in such
action, suit or proceeding) unless such settlement provides for a full and final
release of all claims asserted against Indemnitee.
 
 
4

--------------------------------------------------------------------------------

 
(ii)  Without diminishing or impairing the obligations of the Corporation set
forth in the preceding subparagraph, if, for any reason, Indemnitee shall elect
or be required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which Corporation
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Corporation shall contribute to the amount of Expenses,
judgments, fines and amounts paid in settlement actually and reasonably incurred
and paid or payable by Indemnitee in proportion to the relative benefits
received by the Corporation and all officers, directors or employees of the
Corporation other than Indemnitee who are jointly liable with him (or would be
if joined in such action, suit or proceeding), on the one hand, and Indemnitee,
on the other hand, from the transaction from which such action, suit or
proceeding arose; provided, however, that the proportion determined on the basis
of relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Corporation and all officers,
directors or employees of the Corporation other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, in connection
with the events that resulted in such Expenses, judgments, fines or settlement
amounts, as well as any other equitable considerations which the law may require
to be considered. The relative fault of the Corporation and all officers,
directors or employees of the Corporation other than Indemnitee who are jointly
liable with him (or would be if joined in such action, suit or proceeding), on
the one hand, and Indemnitee, on the other hand, shall be determined by
reference to, among other things, the degree to which their actions were
motivated by intent to gain personal profit or advantage, the degree to which
their liability is primary or secondary, and the degree to which their conduct
is active or passive.
 
(iii)  The Corporation hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Corporation who may be jointly liable with
Indemnitee.
 
Section 5.   Advancement of Expenses and Costs. If Indemnitee is made or
threatened to be made a party to a Proceeding, Indemnitee is entitled, upon
written request to the Corporation, to payment or reimbursement by the
Corporation, within twenty (20) days of receipt of the request of all reasonable
Expenses, including, without limitation, attorneys’ fees and disbursements,
incurred by Indemnitee, whether prior to or after the final disposition of the
Proceeding. Such request shall evidence in reasonable detail the Expenses
incurred by Indemnitee and shall include or be preceded or accompanied by an
undertaking by or on behalf of Indemnitee to repay any Expenses advanced if it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
against such Expenses. Any advances and undertakings to repay pursuant to this
Section 5 shall be unsecured and interest free and shall be accepted without
reference to financial ability to make the repayment. Indemnitee’s entitlement
to indemnification against such Expenses shall include those incurred in
connection with any Proceeding by Indemnity seeking an adjudication pursuant to
this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
Section 6.   Determination of Entitlement to Indemnification. It is the intent
of this Agreement to secure for Indemnitee rights of indemnity that are as
favorable as may be permitted under the law and public policy of the state of
Delaware. Accordingly, the parties agree that the following procedures and
presumptions shall apply in the event of any question as to whether Indemnitee
is entitled to indemnification under this Agreement.
 
(a)  To obtain indemnification (including, without limitation, the advancement
of expenses and contribution by the Corporation) under this Agreement,
Indemnitee shall submit to the Corporation a written request, including therein
or therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification. The Secretary of the Corporation
shall, promptly upon receipt of such a request for indemnification, advise the
Board in writing that Indemnitee has requested indemnification.
 
(b)  Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 6(a) hereof, a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall be made
by one of the following three methods, which shall be at the election of
Indemnitee: (i) by a majority vote of the Disinterested Directors, even though
less than a quorum, or (ii) by Independent Legal Counsel in a written opinion to
the Board or (iii) by the stockholders of the Corporation.
 
(c)  If the determination of entitlement to indemnification is to be made by
Independent Legal Counsel pursuant to Section 6(b) hereof, the Independent Legal
Counsel shall be selected as provided in this Section 6(c). The Independent
Legal Counsel shall be selected by Indemnitee (unless Indemnitee shall request
that such selection be made by the Board). Indemnitee or the Corporation, as the
case may be, may, within ten (10) days after such written notice of selection
shall have been given, deliver to the Corporation or to Indemnitee, as the case
may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Legal Counsel
so selected does not meet the requirements of “Independent Legal Counsel” as
defined in Section 1(d) of this Agreement, and the objection shall set forth
with particularity the factual basis of such assertion. Absent a proper and
timely objection, the person so selected shall act as Independent Legal Counsel.
If a written objection is made and substantiated, the Independent Legal Counsel
selected may not serve as Independent Legal Counsel unless and until such
objection is withdrawn or a court has determined that such objection is without
merit. If, within thirty (30) days after submission by Indemnitee of a written
request for indemnification pursuant to Section 6(a) hereof, no Independent
Legal Counsel shall have been selected and not objected to, either the
Corporation or Indemnitee may petition the Court of Chancery of the State of
Delaware or other court of competent jurisdiction for resolution of any
objection which shall have been made by the Corporation or Indemnitee to the
other’s selection of Independent Legal Counsel and/or for the appointment as
Independent Legal Counsel of a person selected by the court or by such other
person as the court shall designate, and the person with respect to whom all
objections are so resolved or the person so appointed shall act as Independent
Legal Counsel under Section 6(b) hereof. The Corporation shall pay any and all
reasonable fees and expenses of Independent Legal Counsel incurred by such
Independent Legal Counsel in connection with acting pursuant to Section 6(b)
hereof, and the Corporation shall pay all reasonable fees and expenses incident
to the procedures of this Section 6(c), regardless of the manner in which such
Independent Legal Counsel was selected or appointed. The Corporation shall fully
indemnify Independent Legal Counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.
 
 
6

--------------------------------------------------------------------------------

 
(d)  The Corporation acknowledges that a settlement or other disposition short
of final judgment may be successful if it permits a party to avoid expense,
delay, distraction, disruption and uncertainty. In the event that any action,
claim or proceeding to which Indemnitee is a party is resolved in any manner
other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed (unless there is a
preponderance of competent evidence to the contrary) that Indemnitee has been
successful on the merits or otherwise in such action, suit or proceeding.
 
(e)  Indemnitee shall reasonably cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Legal Counsel, member of the Board, or stockholder of the
Corporation shall act reasonably and in good faith in making a determination
under the Agreement of Indemnitee’s entitlement to indemnification. Any costs or
Expenses (including, without limitation, attorneys’ fees and disbursements)
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Corporation (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the
Corporation hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
 
Section 7.   Presumptions and Effect of Certain Proceedings.
 
(a)  In making a determination with respect to entitlement for indemnification
hereunder, the persons or entity making such determination shall presume (unless
there is clear and convincing evidence to the contrary) that Indemnitee is
entitled to indemnification under this Agreement if Indemnitee has submitted a
request for indemnification in accordance with this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
(b)  If the person(s) so empowered to make such determination shall have failed
to make the requested determination within sixty (60) days after receipt by the
Corporation of such request, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
absolutely entitled to such indemnification absent actual and material fraud;
provided, however, that such sixty (60) day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith require(s) such additional time for the obtaining
or evaluating of documentation and/or information relating thereto; and
provided, further, that the foregoing provisions of this Section 7(b) shall not
apply (i) if the determination of entitlement to indemnification is to be made
by the stockholders of the Corporation pursuant to Section 6(b)(iii) of this
Agreement and if (A) within fifteen (15) days after receipt by the Corporation
of the request for such determination the Board has resolved to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within 75 days after such receipt and such determination is
made thereat, or (B) a special meeting of stockholders is called within fifteen
(15) days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat, or (ii) if the determination of
entitlement to indemnification is to be made by Independent Legal Counsel
pursuant to Section 6(b)(ii) of this Agreement.
 
(c)  Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Corporation,
including, without limitation, financial statements, or on information supplied
to Indemnitee by the officers of the Corporation in the course of their duties,
or on the advice of legal counsel for the Corporation or on information or
records given or reports made to the Corporation by an independent certified
public accountant, by a financial advisor or by an appraiser or other expert
selected with reasonable care by the Corporation. In addition, the knowledge
and/or actions, or failure to act, of any director, officer, agent or employee
of the Corporation shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this Section 7 are satisfied, it shall in any event
be presumed (unless there is clear and convincing evidence to the contrary) that
Indemnitee has at all times acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Corporation.
Neither the failure of the Corporation (including by its directors or
Independent Legal Counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Corporation (including by its
directors or Independent Legal Counsel) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.
 
(d)  The termination of a Proceeding described in Section 4 hereof by judgment,
order, settlement or conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, (i) establish that Indemnitee does not meet
the criteria for entitlement to indemnification set forth in Section 4 hereof or
(ii) otherwise adversely affect the rights of Indemnitee to indemnification
except as may be provided herein. The knowledge and/or actions, or failure to
act, of any other director, officer, trustee, partner, managing member,
fiduciary, agent or employee of the Corporation shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.
 
 
8

--------------------------------------------------------------------------------

 
Section 8.   Remedies of Indemnitee in Cases of Determination not to Indemnify
or to Advance Expenses.
 
(a)  In the event that (i) a determination is made that Indemnitee is not
entitled to indemnification hereunder, (ii) advancement of expenses is not
timely made pursuant to Section 5 hereof, (iii) no determination of entitlement
to indemnification shall have been made pursuant to Section 6 hereof within
ninety (90) days after receipt by the Corporation of the request for
indemnification, (iv) payment of indemnification is not made pursuant to this
Agreement within ten (10) days after receipt by the Corporation of a written
request therefor or (v) payment of indemnification is not made within ten (10)
days following a determination of entitlement to indemnification pursuant to
Section 6 and Section 7 hereof, Indemnitee shall be entitled to adjudicate in an
appropriate court of the State of Delaware or any other court of competent
jurisdiction, his entitlement to such indemnification or advance. Alternatively,
Indemnitee, at his option, may adjudicate any such entitlement in arbitration to
be conducted by a single arbitrator pursuant to the rules of the American
Arbitration Association. Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within one hundred eighty (180) days
following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 8(a). In any such proceeding, the burden of
proof shall be on the party opposing indemnification to prove that Indemnitee is
not entitled to indemnification.
 
(b)  In the event that a determination shall have been made pursuant to Section
6 of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration of the type contemplated by Section 8(a)
hereof shall be made de novo, and Indemnitee shall not be prejudiced by reason
of a determination (if so made) that he is not entitled to indemnification.
 
(c)  If a determination is made or deemed to have been made pursuant to the
terms of Section 6 or Section 7 hereof that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination and shall
be precluded from asserting that such determination has not been made or that
the procedure by which such determination was made is not valid, binding and
enforceable. The Corporation further agrees to stipulate in any such court that
the Corporation is bound by all the provisions of this Agreement and is
precluded from making any assertion to the contrary.
 
(d)  If as a result of an adjudication of the type contemplated by Section 8(a)
hereof the court or arbitrator shall determine that Indemnitee is entitled to
any indemnification hereunder, the Corporation shall pay all reasonable Expenses
(including attorneys’ fees) and costs actually incurred by Indemnitee in
connection with such adjudication (including, without limitation, any appellate
proceedings). If Indemnitee commences a judicial proceeding or arbitration
pursuant to this Section 8, Indemnitee shall not be required to reimburse the
Corporation for any advances pursuant to Section 5 hereof until a final
determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).
 
 
9

--------------------------------------------------------------------------------

 
(e)  The Corporation shall indemnify and hold harmless Indemnitee to the fullest
extent permitted by law against all expenses and, if requested by Indemnitee,
shall (within ten (10) days after the Corporation’s receipt of such written
request) advance such expenses to Indemnitee, which are incurred by Indemnitee
in connection with any judicial proceeding or arbitration brought by Indemnitee
(i) to enforce his rights under, or to recover damages for breach of, this
Agreement or any other indemnification, advancement or contribution agreement or
provision of the Corporation’s Certificate of Incorporation or By-laws now or
hereafter in effect or (ii) for recovery or advances under any insurance policy
maintained by any person for the benefit of Indemnitee, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advance, contribution or insurance recovery, as the case may be. Interest shall
be paid by the Corporation to Indemnitee at the legal rate under Delaware law
for amounts which the Corporation indemnifies or is obliged to indemnify for the
period commencing with the date on which Indemnitee requests indemnification (or
reimbursement or advancement of any expenses) and ending with the date on which
such payment is made to Indemnitee by the Corporation.
 
Section 9.   Reimbursement for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has served, by reason
of his Corporate Status, as a witness in any Proceeding, at a time when such
Indemnitee has not been made a party to the Proceeding, the Corporation shall
reimburse such Indemnitee for all Expenses actually and reasonably incurred by
him or on his behalf in connection therewith.
 
Section 10.   Other Rights of Indemnification and Insurance.
 
(a)  The indemnification and advancement of expenses (including, without
limitation, attorneys’ fees) and costs provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may now or in the
future be entitled under any agreement, provision of the By-laws, or provision
of the Certificate of Incorporation, vote of stockholders or Disinterested
Directors of the Corporation, provision of law or otherwise. No amendment,
alteration or repeal of this Agreement or any provision hereof shall be
effective as to any Indemnitee with respect to any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal.
 
(b)  To the extent that the Corporation maintains an insurance policy or
policies providing liability insurance for directors, officers, employees or
agents or fiduciaries of the Corporation or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which such person serves at the request of the Corporation, Indemnitee shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any such director, officer,
employee or agent or fiduciary under such policy or policies. The Corporation
hereby covenants and agrees to maintain the directors and officers insurance
policy in effect on the date of this Agreement (the “Current D&O Policy”) on
terms and subject to conditions at least as favorable to Indemnitee as the terms
and conditions that exist as of the date of this Agreement. In the event that,
notwithstanding the foregoing, the Current D&O Policy is no longer in full force
and effect or is otherwise unavailable, the Corporation shall obtain and
maintain a policy or policies of insurance providing liability insurance for
Indemnitee on terms and subject to conditions not materially different from, and
in no way less favorable to Indemnitee than, the Current D&O Policy; provided
that the Corporation shall not be required to pay an aggregate premium for such
insurance coverage in excess of 200% of the amount of the premium for the
Current D&O Policy on the date of this Agreement, but shall, in such case,
purchase as much coverage as possible for such amount.
 
 
10

--------------------------------------------------------------------------------

 
Section 11.   Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director, officer, employee, agent or fiduciary
of the Corporation or of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which Indemnitee served at the
request of the Corporation; or (b) the final termination of all pending
Proceedings in respect of which Indemnitee is granted rights of indemnification
or advancement of Expenses hereunder and or any proceeding commenced by
Indemnitee pursuant to Section 8 of this Agreement. This Agreement shall be
binding upon the Corporation and its successors and assigns and shall inure to
the benefit of Indemnitee and his heirs, executors and administrators.
 
Section 12.   Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, all portions of any paragraphs of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.
 
Section 13.   Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.
 
Section 14.   Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
 
Section 15.   Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by all of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
 
 
11

--------------------------------------------------------------------------------

 
Section 16.   Notice by Indemnitee. Indemnitee agrees promptly to notify the
Corporation in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder.
 
Section 17.   Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (a)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed or (b) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed:
 
(a) If to the Corporation, to:
 
Progenics Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, NY 10591
Attention: General Counsel


 
(b) If to Indemnitee, to the address shown on the signature page of this
Agreement or to such other address as may have been furnished to Indemnitee by
the Corporation or to the Corporation by Indemnitee, as the case may be.
 
Section 18.   Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation, by written agreement to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform if no such succession had taken place.
 
Section 19.   Employment Rights. Nothing in this Agreement is intended to create
in Indemnitee any right to employment or continued employment.
 
Section 20.   Service of Process and Venue. For purposes of any claims or
proceedings to enforce this Agreement, the Corporation consents to the
jurisdiction and venue of any federal or state court of competent jurisdiction
in the states of Delaware and New York, and waives an agrees not to raise any
defense that any such court is an inconvenient forum or any similar claim.
 
Section 21.   Gender. Use of the masculine pronoun in this Agreement shall be
deemed to include use of the feminine pronoun where appropriate.
 
Section 22.   Supercedes Prior Agreement. This Agreement supercedes any prior
indemnification agreement between Indemnitee and the Corporation or its
predecessors.
 
Section 23.   Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware.
 


By:  _________________________________      
[Name]
[Title]




I, Mark R. Baker, Secretary, certify that the Board of Directors has authorized
the Corporation to enter into this Agreement by a resolution unanimously passed
at its November 27, 2006 meeting.
 




                                                                        _________________________________
Mark R. Baker
Secretary


Date: ________________________________      